DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The examiner’s amendment in the Notice of Allowance mailed 1/05/22 remains in effect except for claims 3 and 8 below:
Authorization for this examiner’s amendment was given in an interview with Edward C. Meagher on 1/07/22.
The application has been amended as follows: 
3. (Currently Amended) The tissue specimen retrieval device according to claim 1, wherein the bag brim is made from a material selected from a group consisting of polymers, plastics, composite materials, surgical stainless steel, and aluminum.
8. (Currently Amended) The tissue specimen retrieval device according to claim 6, wherein the bag brim is made from a material selected from a group consisting of polymers, plastics, composite materials, surgical stainless steel, and aluminum.
Reasons for Allowance
As recited in the Notice of Allowance, mailed 1/05/22, claims 1- 10 are allowed.
The Reasons for Allowance recited in the Notice of Allowance, mailed 1/05/22, remain in effect.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771